Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 and 12/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 3, 6, 17, 19, 22, and 31 are objected to because of the following informalities:  
Claim 1 recites “a subcarrier spacing of 3.75*2M kHz,” which should be changed to “a subcarrier spacing of 3.75*2M kHz” as disclosed in the specification. The same reasoning applies to claims 3, 6, 17, 19, 22.
Claim 31 recites the abbreviation “PRB” which is not defined within the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The terms “up to A reference signals,” “up to B reference signals,” and “up to C reference signals” render the claim indefinite. The claim should define the nature of “A”, ”B”, and ”C” such that one of ordinary skill in the art would be reasonably apprised of the scope of the invention. The same reasoning applies to claim 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 17, 19, 21-23, 25-28, and 30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Werner et al. (US 20170332378).

Regarding claim 1, Werner discloses a method for use by an apparatus of a communications network system, the method comprising:
(Δf1=3.75 kHz (i.e. a more narrowband numerology) for another kind of MTC service; [0070]);
determining a resource allocation granularity for the bandwidth part (“N1” to denote the number of subcarriers per RB for numerology 1; [0079]); and
performing resource allocation of allocating resource blocks of the bandwidth part based on the determined resource allocation granularity (Referring to FIG. 3, the integers may be signaled from one or more devices to one or more other devices (e.g., from an eNB to one or more UEs). The signaling allows the receiving devices to determine the respective start frequencies and widths of their numerology/ies with relatively low overhead. Note that in the example of FIG. 3, two data blocks corresponding to two different numerologies may be allocated to two different users; [0095]).

Regarding claim 3, Werner discloses wherein the resource allocation granularity comprises at least one of a first granularity of assigning one or more adjacent subcarriers of 3.75*2M kHz for a user equipment, a second granularity of assigning one or more adjacent groups of X subcarriers of 3.75*2M kHz for a user equipment, X being a positive integer and 2≤X≤ 11, and a third granularity of assigning one or more full physical resource blocks each comprising 12 subcarriers of 3.75*2M kHz for a user equipment (this description uses the label “RB” to denote the smallest addressable unit; it uses the label “N1” to denote the number of subcarriers per RB for numerology 1; and it uses the label “N2” to denote the number of subcarriers per RB for numerology 2. The use of these labels does not necessarily limit the smallest addressable unit to a resource block, nor does it limit the number of numerologies to two; [0079]).

Regarding claim 5, Werner discloses wherein the resource allocation comprises allocating resource blocks in accordance with the determined resource allocation granularity (the physical resources of a carrier are allocated and/or addressed using multiple numerologies each corresponding to subcarriers located at positions that are defined with respect to a common frequency reference. In this context, the term “numerology” refers generally to the configuration of physical resources in a multi-subcarrier system, such as an OFDM system. Such a configuration may include, e.g., sub-carrier spacing, symbol duration, cyclic prefix, resource block size; [0054]).

Regarding claim 6, Werner discloses wherein the resource allocation comprises allocating resource blocks using one or more full physical resource blocks each comprising 12 subcarriers of 3.75*2M kHz and/or one or more partial physical resource blocks defined according to the determined first or second resource allocation granularity (frequency alignment of numerologies is staggered so that Resource Blocks (RBs) of a first numerology start at (e.g. possibly defined at the center of the first subcarrier of the RB) y*N1*Δf1+Fref, and RBs of a second numerology start at z*N2*Δf2+Fref, where “y” and “z” are integers and Δf1 and Δf2 are the respective subcarrier spacings of the first and second numerologies. RB sizes are selected so that N2=N1, or more generally so that (N2*X)/N1 is an integer if Δf2 is related to Δf1 as Δf2=XΔf1. Also signaling of allocation information should map to a set of RBs in the numerology to which the allocation information refers; [0056-0057]).

Regarding claim 17, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 19, the claim is interpreted and rejected for the reasons cited in claim 3.
Regarding claim 21, the claim is interpreted and rejected for the reasons cited in claim 5.
Regarding claim 22, the claim is interpreted and rejected for the reasons cited in claim 6.

Regarding claim 23, Werner discloses configuring one or more resource blocks of the bandwidth part as the partial physical resource blocks (resource block 1005 in cell 1 in FIG. 10 could be a fractional resource block (corresponding to the bandwidth marked by “Misalignment”). Special definitions of reference signals and rate matching would be required for all possible fractional resource blocks. For the fractional resource block in cell 1 and the overlapping resource block in cell 2 the same disadvantages as mention above are valid; [0114]).

(mixing of Δf2=15 kHz and Δf1=3.75 kHz (i.e. a more narrowband numerology) for another kind of MTC service. While the cyclic prefix overhead of this numerology is lower than for Δf2=15 kHz, the subcarrier bandwidth is very narrow and supports only slowly moving terminals due to Doppler robustness. Therefore, the amount of resources (subcarriers) set aside with Δf1=3.75 kHz should be adapted again to the required needs. A reasonable assumption for NX/NR is that the supported numerologies are related to each other by integer scaling factors: Δf2=XΔf1 with Δf2 and Δf1 the wide and narrow subcarrier spacing, respectively; [0070]).

Regarding claim 26, Werner discloses wherein the resource allocation comprises allocating the resource blocks in a time-dependent manner (duration of an OFDM symbol is the inverse of the subcarrier spacing, i.e. 1/Δf, i.e. an OFDM symbol with wide subcarriers is shorter than an OFDM symbol with narrow subcarriers. For example, the symbol duration of an OFDM symbol with Δf1=15 kHz is 1/Δf1=67 μs and with Δf2=60 kHz the symbol duration is 1/Δf2=17 μs. A guard interval of 4.7 μs constitutes an overhead of 5% and 22% for OFDM symbols with Δf1=15 kHz and Δf2=60 kHz wide subcarriers, respectively. The amount of resources (subcarriers) set aside for the MTC service should therefore be adapted to the amount needed due to the large overhead; [0069]).

(duration of an OFDM symbol is the inverse of the subcarrier spacing, i.e. 1/Δf, i.e. an OFDM symbol with wide subcarriers is shorter than an OFDM symbol with narrow subcarriers. For example, the symbol duration of an OFDM symbol with Δf1=15 kHz is 1/Δf1=67 μs and with Δf2=60 kHz the symbol duration is 1/Δf2=17 μs. A guard interval of 4.7 μs constitutes an overhead of 5% and 22% for OFDM symbols with Δf1=15 kHz and Δf2=60 kHz wide subcarriers, respectively. The amount of resources (subcarriers) set aside for the MTC service should therefore be adapted to the amount needed due to the large overhead; [0069]).

Regarding claim 28, Werner discloses configuring the resource allocation for a user equipment using at least one of downlink control information and radio network temporal identifier (resources need to be addressed, or indexed. A typical example is when scheduling a transmission in downlink and signaling which resources to be used on a control channel, or when signaling an uplink grant, etc. In general, addressing or indexing occurs when a set of resources is identified according to an addressing scheme, such as a scheme defined by or constrained by a first and/or second numerology as discussed above; [0072]).

Regarding claim 30, Werner discloses wherein the carrier frequency of the bandwidth part is less than 1 GHz (term “numerology” refers generally to the configuration of physical resources in a multi-subcarrier system, such as an OFDM system. Such a configuration may include, e.g., sub-carrier spacing, symbol duration, cyclic prefix, resource block size, etc. As an example, the physical resources of a 10 MHz or 20 MHz ; [0054]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Werner in view of Wu et al. (US 20170078830).

Regarding claim 2, Werner does not expressly disclose wherein the resource allocation granularity is determined separately for downlink and uplink directions of communications between a node of an access network providing access to the communications network system and a user equipment.
In an analogous art, Wu discloses wherein the resource allocation granularity is determined separately for downlink and uplink directions of communications between a (choosing one definition of resource block among multiple definitions of resource block is based on the type of physical data channel, e.g. PUSCH or PDSCH. Since smaller uplink resource granularity can additionally improve cell capacity, uplink resource block and downlink resource block may use different definitions. In one example, PDSCH use one definition of resource block, e.g. normal resource granularity in FIG. 2. PUSCH use another definition of resource block, e.g. smaller resource granularity in FIG. 3; [0063]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Wu into the system of Werner in order to enable new resource block definitions/configurations and new resource allocation methods and thus improve system efficiency (Wu; [0004]).

Regarding claim 18, the claim is interpreted and rejected for the reasons cited in claim 2.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Werner in view of Park et al. (US 20200112355).

Regarding claim 4, Werner does not expressly disclose wherein the first granularity supports up to A reference signals per allocated resource or per symbol, the second granularity supports up to B reference signals per allocated resource or per 
In an analogous art, Park discloses wherein the first granularity supports up to A reference signals per allocated resource or per symbol, the second granularity supports up to B reference signals per allocated resource or per symbol, and the third granularity supports up to C reference signals per allocated resource or per symbol, and wherein A<B and/or B<C and/or A<C (K may mean the number of CSI-RS resources existed in the CSI process, and Nk may mean the number of CSI-RS resources of the kth CSI-RS resource. For example, a UE is configured with eight 4-port CSI-RS resources, K is 8 and Nk is 4 regardless of k value; [0226].
at least different/independent (analog) beams are applied among different CSI-RS resources and CSI-RS resources to which different (analog) beams are applied are transmitted to the UE at different times, and as a result, the UE may effectively perform a beam management procedure including an RX beam sweeping operation therefor. Additionally, different/independent antenna port numbers may be set for each CSI-RS resource. Alternatively, only the same antenna port number may be limited to be set for each of all different CSI-RS resources (according to a configuration of the eNB) under a specific condition; [0430]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Park into the system of Werner in order to improve the reception performance of an RS by defining a receiving beam related parameter as a quasi co-location (QCL) parameter (Park; [0024]).

Regarding claim 20, the claim is interpreted and rejected for the reasons cited in claim 4.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Werner in view of Gao et al. (US 20210112599).

Regarding claim 29, Werner does not expressly disclose defining a synchronization signal block and/or a physical random access channel according to the bandwidth part with the subcarrier spacing of 3.75 kHz.
In an analogous art, Gao discloses defining a synchronization signal block and/or a physical random access channel according to the bandwidth part with the subcarrier spacing of 3.75 kHz (when the subcarrier spacing for downlink and/or uplink transmission is configured to be 15 kHz, any of the values in the subset 612 may be selected as the subcarrier spacing for PRACH transmission. Similarly, the subset 612 may also be associated with 30 kHz subcarrier spacing for downlink and/or uplink transmission. The subset 611 may be associated with 3.75 kHz subcarrier spacing for downlink and/or uplink transmission; [0081]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Gao into the system of Werner in order to ensure simple and efficient timing advance adjustment based on a PRACH sequence and subcarrier spacing (Gao; [0005]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Werner in view of You et al. (US 20180375636).

Regarding claim 31, Werner does not expressly disclose wherein the minimum bandwidth of the bandwidth part is defined according to Y PRBs with subcarrier spacing of 3.75 kHz, and wherein Y equals to 20 or 24.
In an analogous art, You discloses wherein the minimum bandwidth of the bandwidth part is defined according to Y PRBs with subcarrier spacing of 3.75 kHz, and wherein Y equals to 20 or 24 (Table 14, [0210, 0236]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by You into the system of Werner in order to reduce the delay/latency occurring during communication between a user equipment and a base station (You; [0022]).

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, would comprise a combination of elements which is not taught by the cited art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yi et al. (US 20190229867), “METHOD AND APPARATUS FOR CONFIGURING RESOURCE BLOCK STRUCTURE FOR NR IN WIRELESS COMMUNICATION SYSTEM.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413